09/20/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs August 14, 2018

         STATE OF TENNESSEE v. YASIN SOLOMON HAWKINS

                Appeal from the Criminal Court for Davidson County
                    No. 2015-C-2127 Mark J. Fishburn, Judge
                     ___________________________________

                           No. M2017-02439-CCA-R3-CD
                       ___________________________________


A Davidson County grand jury indicted the Defendant, Yasin Solomon Hawkins, for
aggravated robbery and aggravated assault. The Defendant filed a motion to suppress his
statement to the police, which the trial court denied. The Defendant asserts that he was
intoxicated when he made the statement to the police, and was thus unable to knowingly
and voluntarily waive his Fifth Amendment rights. Following a bench trial, the
Defendant was convicted of aggravated robbery and sentenced as a career offender to
thirty years in the Department of Correction. The Defendant’s sole issue on appeal is
whether the trial court erred in denying his motion to suppress. We conclude that the trial
court properly denied the motion to suppress and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR. and J. ROSS DYER, JJ., joined.

Nick McGregor, Nashville, Tennessee, for the appellant, Yasin Solomon Hawkins.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Jan Norman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

       This case arises from a robbery of a Nashville hotel located on Old Hickory
Boulevard. The Defendant used a gun to demand money from the hotel employees and
threatened harm if they did not give him “all of the money.” After receiving the cash, the
Defendant fled the building and drove away in a car. The robbery was captured on the
hotel’s surveillance system. A Davidson County grand jury indicted the Defendant for
the aggravated robbery of Rita Patel and the aggravated assault of Atul Kumar.

                                  A. Motion to Suppress

       The Defendant filed a motion to suppress his statement made to the police. He
asserted that, due to his intoxication, he was unable to make a knowing and voluntary
waiver of his rights. At the hearing on the motion, the parties presented the following
evidence: Sam Tetterton, a Metropolitan Nashville Police Department (“MNPD”)
officer, testified that he interviewed the Defendant on July 17, 2016. The Defendant had
been involved in a single vehicle crash. Police officers at the scene of the crash notified
robbery detectives about “an alert” associated with the Defendant, indicating that he
should be interviewed about the hotel robbery. Detective Brian Stanley and Detective
Tetterton conducted the video-recorded interview of the Defendant.

       Detective Tetterton testified that there were a series of hotel robberies under
investigation and authorities had been looking for a silver Dodge Challenger involved in
those robberies. At the time of the crash, the Defendant had several outstanding warrants
for his arrest and was driving the vehicle associated with the recent hotel robberies.
Detective Tetterton responded to the crash site and spoke with the Defendant. According
to Detective Tetterton, the Defendant did not exhibit any signs of intoxication.

        The Defendant was transported to the police station for an interview related to the
hotel robberies. Detective Tetterton described the Defendant as “very coherent.” He
stated that, during his interaction with the Defendant, both at the crash site and during the
interview, he did not detect any odor associated with alcohol or drugs. He said that the
interview occurred at 3:30 a.m. He recalled that the Defendant appeared “worn out and
ready to go,” but he did not notice any behavior or speech that called into question the
Defendant’s coherence. Detective Tetterton identified the rights waiver form executed at
the beginning of the interview with the Defendant. On the form, the detectives indicated
that the Defendant did not “appear intoxicated or [appear to] have [a]ny medical
impairment that would render [h]im or her incompetent to fully understand the rights
above and make a knowing, intelligent, and voluntary waiver[.]”

       On cross-examination, Detective Tetterton testified that the Defendant mentioned
that he was intoxicated “some time” during the interview. When asked why he did not
inquire further about the Defendant’s impairment, the detective responded, “I didn’t ask
further because he did not appear to be intoxicated.” Defense counsel read the
Defendant’s statement to the police about his impairment, “As you can see, I’m high right
now.” Detective Tetterton reiterated, “He didn’t appear to be high.”

                                            -2-
        The State presented the video-recording of the interview. On the recording,
Detective Tetterton introduced himself and stated that he would review the Defendant’s
rights with him. The Defendant interrupted, saying that the Miranda rights had already
been reviewed with him. Detective Tetterton said that he was required to review the
rights with him again, and the Defendant argued that he was ready to speak with
detectives and was already aware of his rights. Nonetheless, Detective Tetterton
proceeded with a review of the Defendant’s rights. The Defendant confirmed that he
understood his rights and that he wanted to waive his rights and speak with the detectives.
Detective Tetterton read the entire form to the Defendant, and the Defendant signed and
initialed the waiver.

       During the interview, the Defendant explained that he came into debt ($1800 due
to drugs) to someone, later identified as a drug dealer. The drug dealer, “Town,” gave
him the silver Dodge Challenger and made him commit robberies to repay the debt. The
Defendant explained to the officers how he crashed the vehicle. He said that the drug
dealer chased him down in a white Honda. The Defendant said that he did not wear a
mask during the robbery and stated that he was on the surveillance video footage. He
confirmed that he had robbed a hotel in La Vergne, a hotel on Bell Road, and one in
Murfreesboro.

       The Defendant said that he did not hurt anyone during the robberies and that he
returned the pistol used during the robberies to the drug dealer. He provided the
detectives with some information about the drug dealer. The Defendant was responsive
to the detectives’ questions. He told the detectives about his prior eighteen-year sentence
and his drug addiction. While Detective Tetterton explained to the Defendant the process
that the Dodge Challenger would undergo, Detective Stanley left the room. The
Defendant stated that he was high, and Detective Tetterton asked if he was high when he
conducted the robberies. The Defendant sorted through items in his wallet searching for
a phone number. He asked if he would be able to place a phone call, and Detective
Tetterton confirmed that he would be allowed to make a phone call. The Defendant told
Detective Tetterton that he had been sleeping in the Dodge Challenger because he was
homeless due to his drug addiction. He told Detective Tetterton that he was tired.

      The trial court later issued a written order denying the Defendant’s motion to
suppress. In its order, the trial court made the following findings:

             In this case the Defendant states at one point in the interview that he
       is high.    However, considering this statement, the totality of the
       circumstances does not support the conclusion that drugs had impeded the
       Defendant’s mind “to the extent that his statements were involuntary.” The
       Defendant started the interview stating his intention to answer questions.
                                           -3-
      He stated that he had been read his Miranda rights. He stated that he
      understood each right he was waiving, even repeating what was read to
      him. He held his head in his hands and appeared stressed and tired, but the
      entire interview was coherent.

             Detective Tetterton signed the waiver as well, stating that the
      Defendant did not appear intoxicated or impaired such that he could not
      make a knowing, intelligent, and voluntary waiver. Detective Tetterton
      also testified at the hearing that he saw no evidence suggesting that the
      Defendant was unable to understand the consequences of his waiver. Based
      on years of experience with countless people under the influence of
      narcotics, Detective Tetterton concluded that the Defendant was not
      impaired. Even if the Defendant was high at the time he signed the waiver,
      there is no evidence suggesting that he was so impaired as to not fully
      understand the consequences of his decision.

                                     B. Bench Trial

        On July 9, 2015, Radhika Patel was working as an assistant manager at a hotel
located on Old Hickory Boulevard in Davidson County, Tennessee. She saw the
Defendant walking around the hotel and assumed he was a guest of the hotel. The
Defendant came into the lobby area, and she offered him assistance, which he declined.
The Defendant lingered in the area for approximately fifteen minutes looking at “fliers.”
The hotel manager, Atul Kumar, also offered the Defendant assistance and, again, the
Defendant declined. A guest came in regarding a question about his reservation and,
after the guest left, the Defendant raised a gun and demanded the money in the hotel’s
cash drawer. Ms. Patel opened the drawer and gave him all of the cash inside. While
pointing the gun at the manager, the Defendant ran out the door with the cash and got into
a Dodge Challenger and drove away.

        On the morning of July 9, 2015, Officer Brian Murphy, an MNPD officer,
responded to a call about a suspicious person at an apartment complex. Officer Murphy
found the Defendant asleep in a breezeway of a building and woke the Defendant. The
Defendant was distinctly dressed in a “very noticeable Hawaiian shirt” and had “very
identifiable tattoos.” The Defendant provided his name and said that he was waiting for
the pool to open. He admitted that he was not a resident of the apartment complex but
stated that he lived in a townhome nearby. The Defendant was cooperative and when the
apartment complex elected not to prosecute for trespass, the Defendant left.

      Toward the end of his shift, Officer Murphy heard a dispatch that released a
suspect description related to a hotel robbery. The suspect description included clothing
                                          -4-
that matched what the Defendant had been wearing that morning at the apartment
complex. Officer Murphy responded to the hotel, watched surveillance footage, and
confirmed that, based upon his earlier interaction with the Defendant, the robber in the
surveillance footage was the Defendant.

        Detective Tetterton testified consistently with his testimony at the suppression
hearing. He identified the video recording of his interview with the Defendant, and the
trial court admitted the video recording into evidence.

        After hearing this evidence, the trial court found the Defendant guilty beyond a
reasonable doubt of aggravated robbery and acquitted the Defendant of the aggravated
assault charge. At a subsequent sentencing hearing, the trial court imposed a sentence of
thirty years in the Tennessee Department of Correction. It is from this judgment that the
Defendant appeals.

                                       II. Analysis

       The Defendant argues that the trial court erred when it denied his motion to
suppress his statement to police. He asserts that his waiver of his Miranda rights was not
voluntary due to his intoxication and, therefore, the trial court should have suppressed his
statements to the police. The State responds that the trial court properly found that the
Defendant knowingly and voluntarily waived his Miranda rights. We agree with the
State.

        Our standard of review for a trial court’s findings of fact and conclusions of law
on a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn.
1996). Under this standard, “a trial court’s findings of fact in a suppression hearing will
be upheld unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the
prevailing party in the trial court is afforded the ‘strongest legitimate view of the
evidence and all reasonable and legitimate inferences that may be drawn from that
evidence.’” State v. Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith,
978 S.W.2d 861, 864 (Tenn. 1998)). Nevertheless, this Court reviews de novo the trial
court’s application of the law to the facts, without according any presumption of
correctness to those conclusions. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001);
State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999). The trial court, as the trier of fact,
is able to assess the credibility of the witnesses, determine the weight and value to be
afforded the evidence, and resolve any conflicts in the evidence. Odom, 928 S.W.2d at
23. In reviewing a trial court’s ruling on a motion to suppress, an appellate court may
consider the evidence presented both at the suppression hearing and at the subsequent
trial. State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

                                           -5-
        A waiver of constitutional rights must be made “voluntarily, knowingly, and
intelligently” to be valid. Miranda v. Arizona, 384 U.S. 436, 475 (1966). The State has
the burden of showing voluntariness by a preponderance of the evidence. State v. Kelly,
603 S.W.2d 726, 728 (Tenn. 1980). The totality of the circumstances surrounding the
interrogation must reveal both an uncoerced choice and the required level of
comprehension. State v. Stephenson, 878 S.W.2d 530. 544-545 (Tenn.1994).

        In this case, the evidence contained in the record does not preponderate against the
trial court’s findings of fact. Furthermore, before an accused is entitled to have his
statement suppressed because he was under the influence of alcohol and/or narcotic
drugs, it must be established that the accused’s faculties were so impaired that the
statement could not be considered the product of a “free mind and rational intellect.”
State v. Robinson, 622 S.W.2d 62, 67 (Tenn. Crim. App. 1980). See Bram v. United
States, 168 U.S. 532 (1897). The test to be applied in these cases is whether, at the time
of the statement, the accused was capable of making a narrative of past events or of
stating his own participation in the crime. If, as here, it is established that the accused
was capable of giving a narrative of past events and/or relating his role in the commission
of the offense, the statement is generally admissible notwithstanding the fact that the
accused was under the influence of alcohol and/or narcotics when he made the statement.
State v. Green, 613 S.W.2d 229, 232-33 (Tenn. Crim. App. 1980); Dukes v. State, 578
S.W.2d 659, 663 (Tenn. Crim. App. 1978); Williams v. State, 491 S.W.2d 862, 866
(Tenn. Crim. App. 1972).

        In our view, the recording of the interview reflects that the Defendant was
coherent and responsive during the interview and that the Defendant was capable of
creating a logical narrative of past events. The Defendant stated he understood his
Miranda rights and, in fact, argued that Detective Tetterton did not need to review the
rights with him again. The interrogation was not lengthy, and nothing indicates that the
police deprived the Defendant of food, sleep, or medical attention. The police did not
coerce or threaten him. Under the totality of the circumstances, we cannot conclude that
the trial court erred in denying the Defendant’s motion to suppress. The Defendant is not
entitled to relief.

                                     III. Conclusion

       Based upon the foregoing, we affirm the trial court’s judgment.



                                             ____________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE
                                           -6-
-7-